    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 1 of 9 PageID #: 1




NS:JRS
F. #2020R00934

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                AFFIDAVIT AND
                                                        COMPLAINT IN SUPPORT
           - against -                                  OF ARREST WARRANT

LYNWOOD JACKSON,                                        20-MJ-1012

                         Defendant.                     (18 U.S.C. § 1951(a))

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               Kyle Cappello, being duly sworn, deposes and states that he is a Special Agent

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

               On or about September 25, 2020, within the Eastern District of New York and

elsewhere, the defendant LYNWOOD JACKSON, together with others, did knowingly and

intentionally obstruct, delay and affect commerce, and the movement of articles and

commodities in commerce, by the robbery of a livery car from Victim-1, an individual whose

identity is known to the affiant, in Brooklyn, New York.

               (Title 18, United States Code, Section 1951(a))

               1.        The source of your deponent’s information and the grounds for his

belief are as follows:1



               1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 2 of 9 PageID #: 2




               2.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been so employed since March of 2016. I have been involved in the investigation

of numerous cases involving gangs, violent crime, robberies, firearms offenses and the

efforts of persons involved in such activity to avoid detection by law enforcement.

               3.     I am familiar with the facts and circumstances set forth below from my

participation in the investigation, my review of the investigative file, reports of other law

enforcement officers involved in the investigation, and my review of video surveillance

footage. Unless otherwise indicated, all conversations and statements described in this

affidavit are set forth in sum, substance and in part only.

               4.     On September 25, 2020, an individual (“Victim-1”) reported to the

New York City Police Department (“NYPD”) that he had been robbed. In his initial report

and in subsequent interviews, Victim-1 stated, in substance and in part:

                      a.      Victim-1 is a livery car driver. As part of his work, he

sometimes drives passengers from New York City to New Jersey.

                      b.      On September 25, 2020, he was dispatched for a pick up at an

apartment building in the Bronx, New York (the “Apartment Building”). As part of the

dispatch, he was given a contact phone number for the passenger (the “Phone Number”).

                      c.      When he arrived at the Apartment Building, Victim-1 picked up

a man (“Individual-1”) and a woman (“Individual-2”), who asked him to drive them to an

address in Brooklyn, New York.

                      d.      When they arrived at the intersection of Union Street and

Rogers Avenue in Brooklyn, Individual-1 asked Victim-1 to stop and drop off Individual-1

and Individual-2. Victim-1 stopped, and both passengers exited the vehicle.

                                                2
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 3 of 9 PageID #: 3




                     e.     Individual-2 went around to the passenger window, reached

through the window and attempted to grab Victim-1’s phone from the car, but Victim-1

managed to pull the phone back.

                     f.     Individual-1 came around to the driver side, grabbed Victim-1

through the window, opened the car door and punched Victim-1. Victim-1 then exited the

car, and Individual-1 stabbed Victim-1 with an unknown object, causing a minor injury to

Victim-1’s arm.

                     g.     Individual-1 then got into the livery car and drove it away.

               5.    I have reviewed surveillance video from the vicinity of Union Street

and Rogers Avenue in Brooklyn, New York, from the time of the incident, which shows the

following:

                     a.     At approximately 5:30 p.m., Victim-1’s car came to a stop near

the intersection of Union Street and Rogers Avenue, and Individual-1 and Individual-2 exited

the car.

                     b.     Individual-1 was wearing a maroon hooded sweatshirt and

distressed jeans. Individual-2 was wearing a black-and-white tracksuit and a white tank top.

An example still image from the surveillance video showing Individual-1 and Individual-2 is

shown below.




                                             3
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 4 of 9 PageID #: 4




                                         Still Image




                     c.     Then Individual-2 went around to the passenger-side window

and Individual-1 went to the driver-side window of Victim-1’s car.

                     d.     Individual-1 opened the car door and leaned into the car over

Victim-1. Individual-1 then pulled Victim-1 out of the car onto the street.

                     e.     Individual-1 got into the car and drove it away. Individual-2

walked away in the opposite direction.

              6.     According to the New York State Department of Corrections and

Community Supervision (“DOCCS”), the Phone Number (i.e., the passenger contact number

provided to Victim-1) is the contact number listed for LYNWOOD JACKSON, who is

currently on New York state parole.



                                              4
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 5 of 9 PageID #: 5




              7.     According to records provided by T-Mobile US, Inc. (the service

provider for the Phone Number), the listed subscriber for the Phone Number is a woman

whose name is known to the affiant. According to New York City Department of

Corrections (“DOC”) records, this woman frequently visited JACKSON while he was in jail

and frequently deposited money into JACKSON’s commissary account.2

              8.     In addition, according to DOCCS records, the Apartment Building was

the listed address for JACKSON as of September 25, 2020 (i.e., the date of the robbery).3

              9.     I have reviewed surveillance footage from the vicinity of the Apartment

Building from September 25, 2020, which shows the following.

                     a.     At approximately noon on September 25, 2020, a man wearing

what appears to be the same sweatshirt that Individual-1 wore at the robbery and a woman

wearing what appears to be the same clothes that Individual-2 wore at the robbery entered

the Apartment Building. Based on these clothes and their location at the Apartment

Building, I submit that there is probable cause to believe that this man and woman are

Individual-1 and Individual-2. An example still image showing these individuals is shown

below.




         2
        According to DOC records, inmates from Rikers Island jail have repeatedly called
the Phone Number. On those calls, the phone is usually answered by a woman, although the
woman often subsequently passes the phone to a man. I therefore submit that the Phone
Number is likely this woman’s phone number, not JACKSON’s and that this woman is
Individual-2.
         3
         According to DOCCS records, JACKSON changed his address on October 6, 2020.
JACKSON’s current address on file with DOCCS is the same address listed in the subscriber
records for the Phone Number.

                                              5
   Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 6 of 9 PageID #: 6




                                       Still Image




                    b.     Based on a comparison to JACKSON’s booking photograph, as

well as the records tying JACKSON to the Phone Number and the Apartment Building, I

submit there is probable cause to believe that Individual-1 is JACKSON. Example still

images of the man in the apartment building and JACKSON’s booking photograph are

shown below.




                                            6
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 7 of 9 PageID #: 7




               Still Images                           JACKSON’s Booking Photograph




                      c.      Slightly less than four hours later, JACKSON and Individual-2

were captured on video in the courtyard of the Apartment Building. JACKSON was

wearing the same sweatshirt and shoes from earlier in the day, and Individual-2 was wearing

the same clothes from earlier in the day. In addition, Individual-2’s blue fingernails are

visible in both this surveillance video and the surveillance video discussed in paragraph 9(a).

An example still image of JACKSON and Individual-2 in the courtyard is shown below.




                                               7
    Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 8 of 9 PageID #: 8




                                          Still Image




                      d.     JACKSON and Individual-2 sat on the steps in the courtyard

waiting for several minutes and then entered into Victim-1’s car.4

                                  REQUEST FOR SEALING

              10.     It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the targets and subjects of the

investigation an opportunity to destroy evidence, harm or threaten witnesses, change patterns

of behavior, notify confederates and flee from or evade prosecution and therefore have a


       4
        When JACKSON and Individual-2 first approached Victim-1’s car, another livery
car was waiting next to Victim-1. Individual-2 first got into the second car, but JACKSON
beckoned her out and they both then got into Victim-1’s car.

                                                8
Case 1:20-mj-01012-PK Document 1 Filed 10/26/20 Page 9 of 9 PageID #: 9
